Citation Nr: 0943817	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  97-32 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as angina.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1946 to 
March 1948, and from September 1957 to May 1958, with a 
lengthy additional period of service in the Reserves.  The 
National Personnel Records Center (NPRC) indicated in a July 
1998 document that they were unable to identify the exact 
dates of the Veteran's active duty for training (ACDUTRA) 
subsequent to his full-time active duty service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that his heart disorder began while in service.


CONCLUSION OF LAW

The Veteran's heart disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his heart disorder is related to 
his military service.  Specifically, he asserts that he began 
to experience chest pain and angina on exertion, during 
periods of ACDUTRA within his period of service in the 
Reserves.  He argues that he continued to experience such 
chest pain through the remainder of his Reserve service and 
as such, his heart disorder had its first onset during active 
military service.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.6(a) (2009).  Active military, naval, or air service also 
includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1110 (West 2002 & Supp. 2009).  ACDUTRA includes full-time 
duty performed by members of the National Guard of any State 
or the Reserves.  38 C.F.R. § 3.6(c) (2009).  INACDUTRA 
includes duty other than full-time duty performed by a member 
of the Reserves or the National Guard of any State.  38 
C.F.R. § 3.6(d) (2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In this case, the Veteran served two periods of active duty, 
after which he served in the Reserves for multiple decades, 
finally separating in 1995.  To that end, his service 
personnel records reflect that he is a medical doctor, and 
his service was completed in that capacity.  Moreover, 
although the NPRC concluded in July 1998 that the Veteran's 
exact dates of ACDUTRA could not be determined, the claims 
file contains documentation reflecting that the Veteran 
received "drill pay" or other pay for ACDUTRA for each year 
of Reserve service.  

The evidence of record reflects that the Veteran reported 
experiencing chest pain with activity beginning in 1994 or 
1995.  He stated in his September 1995 report of medical 
history that he had experienced both "heart trouble" and 
"palpitation or pounding heart," and noted that to treat 
his heart symptomatology, he took aspirin daily and 
nitroglycerin occasionally.  He also noted that he had an 
abdominal aortic aneurysm.  The examining physician noted 
that the onset Veteran's angina had occurred approximately 3 
years prior, and was classified on the New York Heart 
Association scale as Class I-II.  Similarly, the September 
1995 physical examination on separation from the Reserves 
noted that the clinical findings of the heart were 
"abnormal," with an S4 at apex and a diagnosed abdominal 
aortic aneurysm, which was confirmed in a computed tomography 
(CT) test.

Subsequent to the Veteran's separation from the Reserves, the 
diagnoses of heart disease and abdominal aortic aneurysm were 
confirmed by the September 1997 VA general examination.  An 
October 1997 VA outpatient treatment record also noted that 
the Veteran reported intermittent episodes of chest pain the 
last few years which limited his physical exertion.  Later, 
at the January 2006 VA heart examination, diagnoses of 
atherosclerotic coronary artery disease and atherosclerotic 
aortic aneurysm were made.  The VA examiner concluded that 
the conditions were both clearly related to service, as they 
were noted and treated while he was an active reservist.  The 
April 2009 VA heart examination report also documented the 
Veteran's reports of chest pain with exertion during his 
Reserve service, and his indication that such chest pain had 
continued through his separation from the Reserve through the 
time of his February 2009 coronary artery bypass surgery.  
Diagnoses of atherosclerotic coronary artery disease and 
atherosclerotic aortic aneurysm were again made.  The VA 
examiner concluded that since the Veteran had the above-noted 
cardiac symptoms during his Reserve service and continues to 
have them today, the Veteran's current heart disease began 
during ACDUTRA.

As noted above, the medical evidence of record concludes that 
the Veteran's heart disorder is related to his military 
service, on the basis that it first manifested during the 
Veteran's ACDUTRA.  No opinions contradict those of the VA 
examiners, and there is no evidence in the record to 
discredit such conclusions.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (holding that VA cannot reject a medical 
opinion simply because it is based on a history supplied by 
the Veteran and that the critical question is whether that 
history was accurate).  However, both of the VA opinions are 
predicated on the premise that the Veteran experienced 
cardiac symptoms during ACDUTRA.  Indeed, as noted above, the 
NPRC was unable to provide the exact dates of the Veteran's 
ACDUTRA during his period of Reserve service subsequent to 
May 1958 (the end of his second period of active duty).  
However, it is clear from the record that the Veteran had at 
least some ACDUTRA during each of his Reserve service years, 
as documentation reflects he received "drill pay" in each 
of those years; the July 1998 NPRC document also specifically 
states that the "exact dates ACDUTRA [were] not available," 
from which it can logically be concluded that the Veteran 
did, in fact, serve some ACDUTRA.  Therefore, the Board finds 
that even though the specific dates could not be formally 
documented by the NPRC, the Veteran served at least some 
ACDUTRA during each of his years of Reserve service from 1958 
to 1995.  

To that end, there is no reason to doubt the Veteran's 
credibility in stating that he experienced chest pain during 
one or more periods of ACDUTRA; indeed, the cardiac symptoms 
he reported were ultimately found to be the initial 
manifestations, or onset, of his heart disorder.  See 
Davidson v. Shinseki, 481 F.3d 1313 (Fed. Cir. 2009) (holding 
that under 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2009), 
lay evidence can be competent and sufficient to establish a 
diagnosis of the condition when lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional).  Moreover, the Veteran himself is a medical 
doctor; in this regard, he is uniquely able to both describe 
the cardiac symptoms he experienced, and have that 
description serve as lay evidence, as well as to conclude as 
a medical professional that the chest pain he experienced 
during ACDUTRA was, in fact, a manifestation of the 
atherosclerotic coronary artery disease and atherosclerotic 
aortic aneurysm with which he was ultimately diagnosed.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Ultimately, there is nothing in the record to contradict the 
Veteran's contention that he experienced chest pain during a 
period of ACDUTRA, or to refute the VA examiners' conclusions 
that such symptomatology was the initial onset of his 
currently diagnosed heart disorder.  Therefore, resolving 
reasonable doubt in the Veteran's favor, service connection 
for a heart disorder is warranted.

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements of these regulations have been 
satisfied in the present case, adjudication of the Veteran's 
claim for service connection poses no risk of prejudice, 
because action favorable to the Veteran is being taken in 
allowing service connection for the issue on appeal.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for a heart disorder is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


